107 F.3d 865
75 Fair Empl.Prac.Cas. (BNA) 1887
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ana L. CAUSSADE, Plaintiff--Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Defendant--Appellee.
No. 96-1754.
United States Court of Appeals, Fourth Circuit.
Feb. 27, 1997.

James Lester Kestell, KESTELL & ASSOCIATES, Arlington, Virginia, for Appellant.
Allen F. Loucks, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Michael P. Deeds, KESTELL & ASSOCIATES, Arlington, Virginia;  Lawrence J. Sherman, DESO, THOMAS, SPEVAK, WEITMAN & ROST, P.C., Washington, D.C., for Appellant.
Lynne A. Battaglia, United States Attorney, Baltimore, Maryland, for Appellee.
Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ana Caussade claims that her employer, the Veterans Administration, violated her rights under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   Caussade's claim is based on her allegation that she suffered an adverse employment action because of her age and Puerto Rican heritage.


2
Caussade has worked as a nurse for the Veterans Administration in positions of increasing responsibility for over 20 years.  Between 1989 and 1993, Caussade's relationship with her immediate supervisor deteriorated, and she was transferred to a different position within the same hospital.  She claims that she was transferred to a position of less prestige and was no longer permitted to use her office.  Nevertheless, she retained the same title, grade, salary, and level of responsibility.


3
Finding no genuine issue of material fact, the district court entered summary judgment against Caussade.  The court reasoned that she could not prevail because her reassignment did not constitute an adverse employment action.  The reassignment was made during the course of a bona fide reorganization in which seven head nurses were reassigned, and the reasons for reassigning Caussade were not pretextual.  Finding no reversible error, we affirm for reasons adequately stated in the district court's opinion.

AFFIRMED